DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 27 August 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.

Response to Arguments
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Applicant did not explain how the amendments addressed the previously set forth 112(b) rejections, and the amendment has introduced additional deficiencies under 35 U.S.C. 112(b).  Please see below.  Applicant is encouraged to schedule an interview with the Examiner prior to filing a response to this action to ensure that issues under 35 U.S.C. 112(b) are addressed.  
The indicated allowability of claims 18-20 is withdrawn in view of the newly discovered reference(s) to Fujimoto (cited by Applicant in the September 2021 IDS) and in view of the continued and additional deficiencies under 35 U.S.C. 112(b).  Rejections based on this newly cited reference(s) follow.  Applicant is again encouraged to schedule an interview with the Examiner to discuss strategies for addressing the deficiencies under 35 U.S.C. 112(b) that may also address the new prior art rejections.  

Claim Objections
Claim 12 is objected to because of the following informalities: “heat-exchanger” appears to be in error for “heat exchanger” and “areas, that is” appears to be in error for “areas, that are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11, 13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitations “a portion of the plurality of heat-releasing fins are provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges, and the flanges are fixed to the outer peripheral portion of the opening of the partition plate, and a surface on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is  disposed at a position closer to the machine chamber than a surface of the flanges coming in contact with the partition plate”.  Limitation “in a state in which” renders the structure conveyed by the claim indefinite, since it 
Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 refers to “in a thickness direction of the main plate”.  It is unclear if this is the same or different from “a thickness direction” recited in claim 1.  Additionally, claim 13 recites the limitation “an amount of heat radiated from the at least one heat-generating element”.  It is unclear if this is the same or different from the amount of heat set forth in claim 1.  Also, as amended “relative” is a relative term that raises the issue of whether the height of fin(s) is variable.  Claim 15 recites “and is higher than any first heat-releasing fins from among the plurality of first heat-releasing fins which as a base connected to the contact portion with the second heat-generating element”.  It seems as though “an additional” would be part of “any”.  
Claims 6-10, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims 6 and 12 recite the limitations “a portion of the plurality of heat-releasing fins are provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges, and the flanges are fixed to the outer peripheral portion of the opening of the partition plate, and a surface on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is  disposed at a position closer to the machine chamber than a surface of the flanges coming in contact with the partition plate”.  Limitation “in a state in which” renders the structure conveyed by the claim indefinite, since it appears that the limitations following must only exist “in a state in which […]” and not otherwise.  This creates difficulty also with preceding limitation “in an alignment direction of the plurality of heat-releasing fins” and “on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided”.  Applicant should rephrase to ensure that the limitations are clearly, positively, and definitely recited.   Additionally, amended limitation “the specific amount of heat generated and transferred from the at least one heat-generating element” is unclear since this not longer provides a non-relative context for determining the area(s) of the fins.  Perhaps Applicant can earlier introduce that each of the at least one heat-generating elements generates a specific amount of heat and later relate the specific amount of heat from each of the at least one heat-generating elements to the sizes of the areas. Additionally, if the limitation beginning at the indent “the plurality of heat-releasing fins have a plurality” is maintained, Applicant should consider reciting it prior to the limitation beginning “from among the plurality”.  Claims 7-10, 14, and 16 are rejected insofar as they are dependent on claim 6 and therefore include the same error(s).  
Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 refers to “in a thickness direction of the main plate”.  It is unclear if this is the same or different from “a thickness direction” recited in claim 1.  Additionally, claim 14 recites the limitation “an amount of heat radiated from the at least one heat-generating element”.  It is unclear if this is the same or different from the amount of heat set forth in claim 1.  Also, as amended “relative” is a relative term that raises the issue of whether the height of fin(s) is variable.  Claim 16 recites “and is higher than any first heat-releasing fins from among the plurality of first heat-releasing fins which as a base connected to the contact portion with the second heat-generating element”.  It seems as though “an additional” would be part of “any”.  
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “at least one of the plurality of heat-releasing fins includes a base connected to a portion of the main plate other than the contact portion, the at least one of the plurality of heat-releasing fins that includes a base connected to a portion that is disposed farther from the contact portion, and at a distance farther from the trajectory of the leading edges of the blades of the blower fan, is shorter than another at least one of the pluralityAttorney Docket No. Page 12of heat-releasing fins disposed nearer to the contact portion and the trajectory of the leading edges of the blades of the blower fan”.  This claim cannot be understood as presented.  Limitation “the contact portion” lacks antecedent basis, and no reference for “shorter”, “farther”, or “nearer” appears to have been set forth.  Accordingly, Examiner did not attempt to apply prior art to this claim.  
     Normally a claim which fails to comply with the first and/or second paragraph of §112 will not be analyzed as to whether it is patentable over the prior art since to do so would 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (WO 2015/151544: corresponding English Publication US 2017/0205086 cited as English translation: previously cited) in view of Fujimoto (JP 2009-144995: cited by Applicant with English Translation).  
Regarding claim 1, Yanase et al. discloses an outdoor unit (see at least outdoor unit #100) for an air conditioner, comprising: a heat exchanger to exchange heat between outdoor air and refrigerant (see at least heat exchanger #10); a blower fan disposed facing the heat exchanger (see at least fan #11); an electronic board (see at least control board #17) on which at least one heat-generating element, including at least one of a switch, a rectifier, or other heat-generating component is mounted (see at least electrical parts #17a); a housing (see at least paragraph [0026]) comprising a partition plate (see at least #16d) partitioning an inside of the housing into a heat-exchanger chamber in which the heat exchanger and the blower fan are placed (see at least air blowing compartment #5) and a machine chamber in which the electronic board is placed (see at least electrical part storage #16), a portion of the partition plate having an opening (see at least Annotated Figure 6, below: Flag #A); and a heatsink (see at least radiator #31) comprising (i) a main plate disposed covering the opening from a heat-exchanger chamber side of the partition plate (see at least Annotated Figure 6, below: Flag #B) and (ii) a plurality of heat-releasing fins projecting from the main plate to a blower fan side (see at least Annotated Figure 6, below: Flag #C), the main plate thermally coupled to the at least one heat-generating element via the opening (see at least radiator #31 thermally coupled to the control board #17 with electrical parts #17a via the opening at Flag #B noted above), wherein the plurality of heat-releasing fins have a plurality of different areas, that are determined based on a relationship to the specific amount of heat generated and transferred from the at least one heat-generating element to each of the plurality of heat-releasing fins (see at least Annotated Figure 6, below: Flag #C: as the fins get further from the electrical parts #17a of they have a 
Yanase et al. does not disclose the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins, and are fixed to an outer peripheral portion of the openinq of the partition plate, and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges, and a surface of the flanges on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is disposed at a position closer to the machine chamber than a surface of the flanqes cominq in contact with the partition plate.
Fujimoto teaches another heatsink having a main plate, wherein the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins (see Annotated Figure 4, below), and are fixed to an outer peripheral portion of the openinq of the partition plate (see Annotated Figure 4, below), and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges (see Annotated Figure 4, below), and a surface of the flanges on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is disposed at a position closer to the machine chamber than a surface of the flanqes cominq in contact with the partition plate (see Annotated Figure 4, below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heatsink of Yanase et al. with the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins, and are fixed to an outer peripheral portion of the openinq of the partition plate, and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges, and a surface of 

Regarding claim 2, Yanase et al. further discloses wherein a height of each of the plurality of heat-releasing fins from the main plate is determined based on the relationship to the specific amount of heat generated and transferred from the at least one heat-generating element to each of the plurality of heat-releasing fins (see at least Annotated Figure 6, below: Flag #C: as the fins are closer to the electrical parts #17a they have a taller height).
Regarding claim 3, Yanase et al. further discloses wherein, the height of each of the plurality of heat-releasing fins from the main plate is determined in accordance with  the distance between a portion of the main plate connected to a base of each of the plurality of heat-releasing fins and a portion of the main plate thermally connected to the at least one heat-generating element (see at least Annotated Figure 6, below: Flag #C: as the fins get further from the electrical parts #17a of they have a shorter height and vis-versa).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. in view of Fujimoto as applied to claim 1 above, and further in view of Ono et al. (JP 2002-089493: cited by Applicant with English Machine Translation: previously cited).
Regarding claim 4, Yanase et al. further discloses wherein the blower fan comprises a hub and blades fixed to the hub (see at least Figure 4, fan #11 has blades mounted to a central hub).
Yanase et al. in view of Fujimoto is silent regarding and a shortest distance between a leading edge of each of the plurality of heat-releasing fins and a trajectory of leading edges of 
Ono et al. teaches a fan assembly wherein a shortest distance between a leading edge of each fin and a trajectory of leading edges of the blades of the blower fan is larger than a distance that is 0.08 times as large as a diameter of the blower fan (see at least paragraph [0004]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the outdoor unit of Yanase et al. in view of Fujimoto with and a shortest distance between a leading edge of each of the plurality of heat-releasing fins and a trajectory of leading edges of the blades of the blower fan is larger than a distance that is 0.08 times as large as a diameter of the blower fan, as taught by Ono et al.: that is, using the known technique of positioning a fin or baffle not closer than 0.08 times the diameter of a blower fan to provide the outdoor unit of Yanase et al. in view of Fujimoto with and a shortest distance between a leading edge of each of the plurality of heat-releasing fins and a trajectory of leading edges of the blades of the blower fan is larger than a distance that is 0.08 times as large as a diameter of the blower fan would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefits of improved airflow and reduced noise (see at least Ono et al. paragraphs [0003]-[0005]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. in view of Fujimoto as applied to claim 1 above, and further in view of Sugimoto et al. (JP 2008-261508: cited by Applicant with English Machine Translation): previously cited.
Regarding claim 5, Yanase et al. further discloses wherein the blower fan comprises a hub and blades fixed to the hub (see at least Figure 4, fan #11 has blades mounted to a central 
Yanase et al. in view of Fujimoto does not disclose each of the plurality of heat-generating elements are mounted in such a way that the heat-generating elements that produce more heat are mounted nearer to the trajectory of the leading edges of the blades of the blower fan on the electronic board.
Sugimoto et al. teaches another air conditioning outdoor unit with a plurality of heat-generating elements mounted on an electric board (see at least control board #4 with heating component #5 and microcomputer #17), each of the plurality of heat-generating elements are mounted in such a way that the heat-generating elements that produce more heat are mounted nearer to the trajectory of the leading edges of the blades of the blower fan on the electronic board (see at least Figures 1 and 3, heating component #5 is mounted closer to the trajectory of the leading edges of the blades of the blower fan #12 than other heat generating components).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the outdoor unit of Yanase et al. in view of Fujimoto with each of the plurality of heat-generating elements are mounted in such a way that the heat-generating elements that produce more heat are mounted nearer to the trajectory of the leading edges of the blades of the blower fan on the electronic board, as taught by Sugimoto et al., to improve the outdoor unit of Yanase et al. in view of Fujimoto by allowing for improved heat transfer performance and miniaturization of the control board(s).  

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (WO 2015/151544: corresponding English Publication US 2017/0205086 cited as English translation: previously cited) in view of in view of Okuaki (US 2016/0088770: cited by Applicant: previously cited) and Fujimoto (JP 2009-144995: cited by Applicant with English Translation).  
Regarding claim 6, Yanase et al. discloses an outdoor unit (see at least outdoor unit #100) for an air conditioner, comprising: a heat exchanger to exchange heat between outdoor air and refrigerant (see at least heat exchanger #10); a blower fan disposed facing the heat exchanger (see at least fan #11); an electronic board (see at least control board #17) on which at least one heat-generating element, including at least one of a switch, a rectifier, or other heat-generating component is mounted (see at least electrical parts #17a); a housing (see at least paragraph [0026]) comprising a partition plate (see at least #16d) partitioning an inside of the housing into a heat-exchanger chamber in which the heat exchanger and the blower fan are placed (see at least air blowing compartment #5) and a machine chamber in which the electronic board is placed (see at least electrical part storage #16), a portion of the partition plate having an opening (see at least Annotated Figure 6, below: Flag #A); and a heatsink (see at least radiator #31) comprising (i) a main plate disposed covering the opening from a heat-exchanger chamber side of the partition plate (see at least Annotated Figure 6, below: Flag #B) and (ii) a plurality of heat-releasing fins projecting from the main plate to a blower fan side (see at least Annotated Figure 6, below: Flag #C), the main plate thermally coupled to the at least one heat-generating element via the opening (see at least radiator #31 thermally coupled to the control board #17 with electrical parts #17a via the opening at Flag #B noted above), and the plurality of heat-releasing fins have a plurality of different areas, that are determined based on a relationship to the specific amount of heat generated and transferred from the at least one heat-generating element to each of the plurality of heat-releasing fins (see at least Annotated Figure 6, below: Flag #C: as the fins get further from the electrical parts #17a of they have a shorter height and vis-versa, thus the more an amount of heat transferred, the larger the area the fins have).
Yanase et al. is silent regarding wherein from among the plurality of heat-releasing fins, a first heat-releasing fin including a base that is connected to a contact portion of the main plate, the contact portion coming into contact with the at least one heat-generating element, is larger 
However, contact portion of a heat-releasing fin coming into contact with a heat-generating element is a results effective variable, as recognized by Okuaki (see at least paragraphs [0022]-[0025]: fin contact is dependent on heating performance needs and cost).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the outdoor unit of Yanase et al. with wherein from among the plurality of heat-releasing fins, a first heat-releasing fin including a base that is connected to a contact portion of the main plate, the contact portion coming into contact with the at least one heat-generating element, is larger than a second heat-releasing fin including a base that is connected to a portion of the main plate other than the contact portion and is adjacent to the first heat-releasing fin including the base that is connected to the contact portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Yanase et al. does not disclose the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins, and are fixed to an outer peripheral portion of the openinq of the partition plate, and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges, and a surface of the flanges on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is disposed at a position closer to the machine chamber than a surface of the flanqes cominq in contact with the partition plate.
Fujimoto teaches another heatsink having a main plate, wherein the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins (see Annotated Figure 4, below), and are fixed to an outer peripheral portion of the openinq of the partition plate (see Annotated Figure 4, below), and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges (see Annotated Figure 4, below), and a surface of the flanges on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is disposed at a position closer to the machine chamber than a surface of the flanqes cominq in contact with the partition plate (see Annotated Figure 4, below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heatsink of Yanase et al. with the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins, and are fixed to an outer peripheral portion of the openinq of the partition plate, and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges, and a surface of the flanges on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is disposed at a position closer to the machine chamber than a surface of the flanqes cominq in contact with the partition plate, as taught by Fujimoto, to improve the heatsink of Yanese et al. in by providing a sealing surface to the housing of the air conditioner.  

Regarding claim 7, Yanase et al. in view of Fujimoto is silent regarding wherein the height of each of the plurality of heat-releasing fins from the main plate increases with increasing degree of inclusion of each of the plurality of the heat-releasing fins in a projected area of the contact portion in a thickness direction of the main plate.
However, contact portion of a heat-releasing fin coming into contact with a heat-generating element is a results effective variable, as recognized by Okuaki (see at least paragraphs [0022]-[0025]: fin contact is dependent on heating performance needs and cost).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the outdoor unit of Yanase et al. in view of Fujimoto with wherein the height of each of the plurality of heat-releasing fins from the main plate increases with increasing degree of inclusion of each of the plurality of the heat-releasing fins in a projected area of the contact portion in a thickness direction of the main plate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Regarding claim 8, Yanase et al. further discloses wherein the longer a distance from each of the plurality of heat-releasing fins to the contact portion, the less the height of each of the plurality of heat-releasing fins from the main plate (see at least Annotated Figure 6, below: Flag #C: as the fins get further from the electrical parts #17a of they have a shorter height and vis-versa).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. in view of Okuaki and Fujimoto as applied to claim 6 above, and further in view of Ono et al. (JP 2002-089493: cited by Applicant with English Machine Translation): previously cited.
Regarding claim 9, Yanase et al. in view of Okuaki further discloses wherein the blower fan comprises a hub and blades fixed to the hub (see at least Figure 4, fan #11 has blades mounted to a central hub).
Yanase et al. in view of Okuaki and Fujimoto is silent regarding and a shortest distance between a leading edge of each of the plurality of heat-releasing fins and a trajectory of leading 
Ono et al. teaches a fan assembly wherein a shortest distance between a leading edge of each fin and a trajectory of leading edges of the blades of the blower fan is larger than a distance that is 0.08 times as large as a diameter of the blower fan (see at least paragraph [0004]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the outdoor unit of Yanase et al. in view of Okuaki and Fujimoto with and a shortest distance between a leading edge of each of the plurality of heat-releasing fins and a trajectory of leading edges of the blades of the blower fan is larger than a distance that is 0.08 times as large as a diameter of the blower fan, as taught by Ono et al.: that is, using the known technique of positioning a fin or baffle not closer than 0.08 times the diameter of a blower fan to provide the outdoor unit of Yanase et al. in view of Okuaki and Fujimoto with and a shortest distance between a leading edge of each of the plurality of heat-releasing fins and a trajectory of leading edges of the blades of the blower fan is larger than a distance that is 0.08 times as large as a diameter of the blower fan would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefits of improved airflow and reduced noise (see at least Ono et al. paragraphs [0003]-[0005]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. in view of Okuaki and Fujimoto as applied to claim 6 above, and further in view of Sugimoto et al. (JP 2008-261508: cited by Applicant with English Machine Translation): previously cited.
Regarding claim 10, Yanase et al. further discloses wherein the blower fan comprises a hub and blades fixed to the hub (see at least Figure 4, fan #11 has blades mounted to a central 
Yanase et al. in view of Okuaki and Fujimoto does not disclose each of the plurality of heat-generating elements are mounted in such a way that the heat-generating elements that produce more heat are mounted nearer to, the trajectory of the leading edges of the blades of the blower fan on the electronic board.
Sugimoto et al. teaches another air conditioning outdoor unit with a plurality of heat-generating elements mounted on an electric board (see at least control board #4 with heating component #5 and microcomputer #17), each of the plurality of heat-generating elements are mounted in such a way that the heat-generating elements that produce more heat are mounted nearer to, the trajectory of the leading edges of the blades of the blower fan on the electronic board (see at least Figures 1 and 3, heating component #5 is mounted closer to the trajectory of the leading edges of the blades of the blower fan #12 than other heat generating components).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the outdoor unit of Yanase et al. in view of Okuaki and Fujimoto with each of the plurality of heat-generating elements are mounted in such a way that the heat-generating elements that produce more heat are mounted nearer to, the trajectory of the leading edges of the blades of the blower fan on the electronic board, as taught by Sugimoto et al., to improve the outdoor unit of Yanase et al. in view of Okuaki and Fujimoto by allowing for improved heat transfer performance and miniaturization of the control board(s).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (WO 2015/151544: corresponding English Publication US 2017/0205086 cited as English translation: previously cited) in view of Fujimoto (JP 2009-144995: cited by Applicant with English Translation).  
Regarding claim 11, Yanase et al. discloses an air conditioner (see at least paragraphs [0025]-[0027]) comprising an outdoor unit (see at least outdoor unit #100) an indoor unit connected to the outdoor unit via a refrigerant pipe (inherent to air conditioner with the outdoor unit disclosed) wherein the outdoor unit (see at least outdoor unit #100) for the air conditioner comprises a heat exchanger to exchange heat between outdoor air and refrigerant (see at least heat exchanger #10); a blower fan disposed facing the heat exchanger (see at least fan #11); an electronic board (see at least control board #17) on which at least one heat-generating element, including at least one of a switch, a rectifier, or other heat-generating component is mounted (see at least electrical parts #17a); a housing (see at least paragraph [0026]) comprising a partition plate (see at least #16d) partitioning an inside of the housing into a heat-exchanger chamber in which the heat exchanger and the blower fan are placed (see at least air blowing compartment #5) and a machine chamber in which the electronic board is placed (see at least electrical part storage #16), a portion of the partition plate having an opening (see at least Annotated Figure 6, below: Flag #A); and a heatsink (see at least radiator #31) comprising (i) a main plate disposed covering the opening from a heat-exchanger chamber side of the partition plate (see at least Annotated Figure 6, below: Flag #B) and (ii) a plurality of heat-releasing fins projecting from the main plate to a blower fan side (see at least Annotated Figure 6, below: Flag #C), the main plate thermally coupled to the at least one heat-generating element via the opening (see at least radiator #31 thermally coupled to the control board #17 with electrical parts #17a via the opening at Flag #B noted above), and the plurality of heat-releasing fins have a plurality of different areas, that are determined based on a relationship to the specific amount of heat generated and transferred from the at least one heat-generating element to each of the plurality of heat-releasing fins (see at least Annotated Figure 6, below: Flag #C: as the fins get further from the electrical parts #17a of they have a shorter height and vis-versa, thus the more an amount of heat transferred, the larger the area the fins have).
Yanase et al. does not disclose the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins, and are fixed to an outer peripheral portion of the openinq of the partition plate, and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges, and a surface of the flanges on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is disposed at a position closer to the machine chamber than a surface of the flanqes cominq in contact with the partition plate.
Fujimoto teaches another heatsink having a main plate, wherein the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins (see Annotated Figure 4, below), and are fixed to an outer peripheral portion of the openinq of the partition plate (see Annotated Figure 4, below), and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges (see Annotated Figure 4, below), and a surface of the flanges on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is disposed at a position closer to the machine chamber than a surface of the flanqes cominq in contact with the partition plate (see Annotated Figure 4, below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heatsink of Yanase et al. with the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins, and are fixed to an outer peripheral portion of the openinq of the partition plate, and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges, and a surface of the flanges on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is disposed at a position closer to the machine chamber .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (WO 2015/151544: corresponding English Publication US 2017/0205086 cited as English translation: previously cited) in view of Okuaki (US 2016/0088770: cited by Applicant: previously cited) and Fujimoto (JP 2009-144995: cited by Applicant with English Translation).  
Regarding claim 12, Yanase et al. discloses an air conditioner (see at least paragraphs [0025]-[0027]) comprising an outdoor unit (see at least outdoor unit #100) an indoor unit connected to the outdoor unit via a refrigerant pipe (inherent to air conditioner with the outdoor unit disclosed) wherein the outdoor unit (see at least outdoor unit #100) for the air conditioner comprises a heat exchanger to exchange heat between outdoor air and refrigerant (see at least heat exchanger #10); a blower fan disposed facing the heat exchanger (see at least fan #11); an electronic board (see at least control board #17) on which at least one heat-generating element, including at least one of a switch, a rectifier, or other heat-generating component is mounted (see at least electrical parts #17a); a housing (see at least paragraph [0026]) comprising a partition plate (see at least #16d) partitioning an inside of the housing into a heat-exchanger chamber in which the heat exchanger and the blower fan are placed (see at least air blowing compartment #5) and a machine chamber in which the electronic board is placed (see at least electrical part storage #16), a portion of the partition plate having an opening (see at least Annotated Figure 6, below: Flag #A); and a heatsink (see at least radiator #31) comprising (i) a main plate disposed covering the opening from a heat-exchanger chamber side of the partition plate (see at least Annotated Figure 6, below: Flag #B) and (ii) a plurality of heat-releasing fins projecting from the main plate to a blower fan side (see at least Annotated Figure 6, below: Flag #C), the main plate thermally coupled to the at least one heat-generating element 
Yanase et al. is silent regarding wherein from among the plurality of heat-releasing fins, a first heat-releasing fin including a base that is connected to a contact portion of the main plate, the contact portion coming into contact with the at least one heat-generating element is larger than a second heat-releasing fin including a base that is connected to a portion of the main plate other than the contact portion and is adjacent to the first heat-releasing fin including the base that is connected to the contact portion.
However, contact portion of a heat-releasing fin coming into contact with a heat-generating element is a results effective variable, as recognized by Okuaki (see at least paragraphs [0022]-[0025]: fin contact is dependent on heating performance needs and cost).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the outdoor unit of Yanase et al. with wherein from among the plurality of heat-releasing fins, a first heat-releasing fin including a base that is connected to a contact portion of the main plate, the contact portion coming into contact with the at least one heat-generating element is larger than a second heat-releasing fin including a base that is connected to a portion of the main plate other than the contact portion and is adjacent to the first heat-releasing fin including the base that is connected to the contact portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Yanase et al. does not disclose the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins, and are fixed to an outer peripheral portion of the openinq of the partition plate, and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges, and a surface of the flanges on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is disposed at a position closer to the machine chamber than a surface of the flanqes cominq in contact with the partition plate.
Fujimoto teaches another heatsink having a main plate, wherein the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins (see Annotated Figure 4, below), and are fixed to an outer peripheral portion of the openinq of the partition plate (see Annotated Figure 4, below), and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges (see Annotated Figure 4, below), and a surface of the flanges on a side opposite to the heat-releasing fins at a portion of the main plate at which the heat-releasing fins are provided is disposed at a position closer to the machine chamber than a surface of the flanqes cominq in contact with the partition plate (see Annotated Figure 4, below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heatsink of Yanase et al. with the main plate has flanges that are provided on both edges of the main plate in an alignment direction of the plurality of heat-releasing fins, and are fixed to an outer peripheral portion of the openinq of the partition plate, and a portion of the plurality of heat-releasing fins is provided in a state in which they protrude in a thickness direction of the main plate relative to the flanges, and a surface of .  

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. in view of Fujimoto as applied to claim 1 above, or Yanase et al. in view of Okuaki and Fujimoto, as applied to claim 6 above, and further in view of Porter (US 5,653,280: previously cited).
Regarding claim 13-16, Yanase et al., or Yanase et al. in view of Okuaki does not disclose wherein the plurality of heat-releasing fins includes a plurality of first heat-releasing fins and at least a second heat-releasing fin, at least one first heat-releasing fin of the plurality of first heat-releasing fins is included in a projected area in a thickness direction of the main plate, and includes a base connected to a contact portion of the base plate, the at least one first heat-releasing fin of the plurality of first heat-releasing fins has a greater area than that of the second heat-releasing fin that includes a base connected to a portion of the main plate other than the contact portion, the projected area being an area that is in contact with the at least one heat-generating element of one surface of the main plate on a heat-generating elements side, and a height of at least one other first heat-releasing fin of the plurality of first heat-releasing fins is different from a height of the at least one first heat-releasing fin of the plurality of first heat- releasing fins, and each one of the plurality of first heat-releasing fins has a relative height from the main plate that corresponds to an amount of heat radiated from the at least one heat-generating element coming in contact with the contact portion; and wherein the at least one heat-generating element includes at least a first heat-generating element and a second heat-generating element, of which an amount of heat radiated from the second heat-generating 
Porter, however, teaches another heat sink assembly having a plurality of heat generating elements (see at least Figures 3-6: at plurality of heat generating elements, in each case are depicted) and further teaches the size, shape, or pitch of each fin of a plurality of fins can be varied to tailor the cooling properties of the heat sink assembly (see at least column 5, lines 1-6).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the assembly of Yanase et al. in view of Fujimoto, or Yanase et al. in view of Okuaki and Fujimoto with wherein the plurality of heat-releasing fins includes a plurality of first heat-releasing fins and at least a second heat-releasing fin, at least one first heat-releasing fin of the plurality of first heat-releasing fins is included in a projected area in a thickness direction of the main plate, and includes a base connected to a contact portion of the base plate, the at least one first heat-releasing fin of the plurality of first heat-releasing fins has a greater area than that of the second heat-releasing fin that includes a base connected to a portion of the main plate other than the contact portion, the projected area being an area that is in contact with the at least one heat-generating element of one surface of the main plate on a heat-generating elements side, and a height of at least one other first heat-releasing fin of the plurality of first heat-releasing fins is different from a height of the at least one first heat-releasing fin of the plurality of first heat- releasing fins, and each one of the plurality of first heat-releasing fins has a relative height from the main plate that corresponds to an amount of heat radiated from the at least one heat-generating element coming in contact KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of customized and optimized heat dissipation performance.




    PNG
    media_image1.png
    832
    790
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    570
    590
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763